Citation Nr: 0033978	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder or other mental disorder.

2.  Entitlement to service connection for a prostatic 
condition. 

3.  Entitlement to service connection for hypertension and 
heart disease. 

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1969.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wilmington, Delaware, that denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and prostatic hypertrophy inter alia and 
determined that claims for service connection for hearing 
loss, tinnitus, hypertension, heart condition, depression, 
anxiety and impulse disorders and for prostatitis were not 
well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement (NOD) in 
October 1997.  The RO issued a statement of the case in 
November 1997 and accepted the veteran's March 1998 hearing 
transcript in lieu of a substantive appeal.  

During the hearing, the veteran raised the issue of service 
connection for benign prostatic hypertrophy (BPH) secondary 
to exposure to herbicide agents in Vietnam.  The RO denied 
the claim in a March 1999 rating decision.  The veteran did 
not submit a NOD concerning that issue.  Therefore, the Board 
does not have jurisdiction to address that claim.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  


I.  PTSD or other Mental Disorder

The veteran underwent VA PTSD examination in October 1996 and 
VA mental disorders examination in November 1996.  Neither 
examination report reflects review of the claims file.  The 
PTSD examination report notes that the veteran was to begin 
PTSD counseling.  The mental disorders examiner found that 
the diagnostic criteria for PTSD were not met but did offer 
diagnoses of (listed in order) alcohol abuse, polysubstance 
abuse in remission, depressive disorder NOS, anxiety disorder 
NOS, and impulse control disorder NOS.  The examiner noted 
that the veteran had been subjected to traumatic wartime 
events and felt that the veteran's alcohol abuse contributed 
to the other diagnoses.  The regulatory requirements for 
service connection for PTSD have since changed and now 
require inter alia a diagnosis that conforms to DSM IV.  See 
38 C.F.R. § 4.125 (2000).  Moreover, the report suggests that 
pertinent VA PTSD counseling records might exist. 

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A(d).  The Board therefore feels that the 
veteran should undergo another VA PTSD examination to 
determine whether he has PTSD under current guidelines.


II.  Prostatitic Condition

The veteran's enlistment examination report is negative for 
any pre-existing prostate complaint.  The service medical 
records (SMRs) reflect a diagnosis of prostatitis in August 
1968 with several weeks' history of urinary complaints.  In 
April 1969, a diagnosis of chronic prostatitis was given. The 
veteran requested service connection for a prostate condition 
in September 1996.  An October 1996 VA examination for heart 
diseases yielded a diagnosis of mild prostatic hyperplasia 
(hypertrophy) confirmed by prostatic biopsy with no symptom 
of prostatism.  In March 1998, the veteran testified that he 
received VA treatment for his prostate in 1995 and that he 
currently saw a Dr. "Blake [sic]" privately for a prostate 
condition.  Private treatment records obtained from a Dr. 
Glick reflect symptoms of prostatitis and/or BPH in 1995 and 
1996.  In 1998, the only reported symptoms were moderate 
outlet obstruction and erectile dysfunction.  

The Board requests that a medical opinion be obtained that 
addresses whether it is at least as likely as not that 
prostatitis, BPH, or any other prostatic condition began 
during active service or is otherwise related to active 
service.  


III.  Hypertension and Heart Disease

The veteran's SMRs are negative for hypertension and heart 
disease.  An October 1996 VA heart examiner noted that the 
veteran currently took medication to control hypertension, 
which had begun about three years earlier.  There is no 
evidence that hypertension began during active service and 
the examiner did not offer any etiology for the veteran's 
hypertension.  The veteran has reported treatment at 
Christiana Hospital in 1992 for heart disease.  He believes 
these conditions could be related to, or at least aggravated 
by, his mental state.  See March 1998 Hearing Transcript 
(T.), pages 2-3.  Thus, consideration of service connection 
must be deferred until resolution of the mental disorder 
claim.  


IV.  Hearing Loss and Tinnitus

The veteran has reported exposure to loud noise in Vietnam.  
He reported that he drove a tank and was exposed to the 
sounds of gun and mortar fire while there.  (T. 2).  Although 
the veteran's SMRs do not reflect a hearing loss disability 
or tinnitus, the October 1996 VA audiology report itself does 
reflect hearing thresholds that meet the requirement for a VA 
hearing loss disability under 38 C.F.R. § 3.385 and his 
audiometry examiner did report bilateral high frequency 
sensorineural hearing loss "consistent with loud noise 
exposure."  During that examination, the veteran also 
reported noise exposure after active service while working 
near printing presses.  The Board therefore requests an 
opinion addressing whether it is at least as likely as not 
that the current hearing loss disability and tinnitus are the 
result of noise exposure during active service.  

Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:


1.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant PTSD 
counseling reports, recent treatment for 
any prostate condition, heart condition, 
hypertension, hearing loss and tinnitus 
that are not currently associated with 
the claims folder.  If such records are 
not available, the RO should clearly 
document that fact in the claims file.

2.  Following that development, the 
veteran should be afforded appropriate VA 
examinations to answer the following 
questions.  The claims folder should be 
made available to the examiner(s) for 
review in connection with the examination 
and such review should be noted in the 
examination report.  All examination 
findings along with a complete rationale 
of opinions and conclusions should be set 
forth in a legible report.  

3.  The examiners are asked to answer the 
following:

(a) Does the veteran have PTSD or other 
mental disorder and, if so, is it at 
least as likely as not to have begun in, 
or to be the result of, active service?  

(b) Is it at least as likely as not that 
any current prostatic condition began 
during active service or is otherwise 
related to active service?  

(c) If a mental disorder is found to be 
related to service, is it at least as 
likely as not that hypertension or heart 
disease was caused or increased by such 
mental disorder?

(d) Is it at least as likely as not that 
the veteran's sensorineural hearing loss 
is the result of noise exposure during 
active service?

(e) Is it at least as likely as not that 
the veteran's tinnitus is the result of 
noise exposure during active service?

4.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions, or lack 
thereof.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



